Title: To John Adams from Jedediah Huntington, 9 February 1801
From: Huntington, Jedediah
To: Adams, John



Sir
New London February 9. 1801

The collector’s office at New Haven being vacant, I beg leave to mention to you Mr. Nathan Beers of that city as one who I think will fill that place to satisfaction.—He served in our revolutionary war with reputation as an officer in the line & as paymaster.—he is at present Steward of Yale College.—His standing generally and connections are respectable—
I am with the greatest /  Esteem & respect, /  Sir, /  your obedt hble Servant

Jedediah Huntington